UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

Julie Withers and
Dawn. Green
Plaintiffs

Case No: 2:19-cv-00115-LA
Honorable Lynn Adelman Presiding
Americans with Disabilities Act ADA”)
42 U.S.C. 12101 et seq.

VS.

Milwaukee Brewers Baseball Club and;

Southeast Wisconsin Professional Baseball Park District and;

 

Affidavit of Paul Strouse

 

STATE OF WISCONSIN _ )
) ss
MILWAUKEE COUNTY — )

Paul Strouse swears as follows:

1. That I am one of the attorneys for the Plaintiff in this action.

2. That the parties have exchanged written discovery.

3. That it is imperative for an inspection of Miller Park to take place, the scope of which is
contested by the parties.

4, That the regular season of Milwaukee Brewers baseball is rapidly drawing to a close,

5. That Plaintiffs and Defendants have largely been at an impasse regarding the scope of
inspections to take place at Miller Park.

6. That the Plaintiffs’ Counsel have not allowed any Court deadlines to pass as set out in the

current scheduling order dated June 5, 2019.

1

Case 2:19-cv-00115-LA Filed 09/24/19 Page 1of2 Document 64-1
7. That the Plaintiffs expert James E. Terry will need to inspect Miller Park for violations
of the Americans with Disabilities Act (“ADA”).

8. That according to James Terry one inspection must occur “during a game so we can asses
possible ADA violations that are present during games, such as sight line issues involving
standing spectators, moveable concession stands and other furniture and equipment,
queue line stanchions, condiment dispensers and so forth during games.”

9, Since the Brewers season will be over in approximately one month or less there will be
no more baseball at Miller Park until the 2020 regular season,

10. Since there will be no baseball games or fans at Miller Park it will be impossible for
James Terry to inspect Miller Park during an actual game.

11. That James Terry presumable would be given access by the Defendants during the “off
season” to complete any other necessary and agreed upon inspection(s).

12. That an a game day inspection by James Terry could reasonably be scheduled with the
Defendants during the first 60 days of the 2020 regular season.

13. Therefore the Plaintiffs require an extension of time for Discovery to be completed at

Miller Park.

. Paul Strouse
“A. : Attorney at Law
. ~ SBN:1017891

 

as SAAN Ny

   
     
   
 
 

Signed and sworn to before me,
on this 2 {day of Guz.

LAU oY

—-4
Netae:_“[Vlamds 2 Unp.crhfa
Notary Public State of Wisconsin. ae Mseoy On

My commission expires 2¢ihet— Waggnasst®

“.
ai

  
      

4 wa

2
Case 2:19-cv-00115-LA Filed 09/24/19 Page 2 of 2 Document 64-1
